Case: 1:19-cv-00705-MWM-KLL Doc #: 22 Filed: 06/26/20 Page: 1 of 2 PAGEID #: 357

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION - CINCINNATI
JOHN K. STEELE, : Case No. 1:19-cv-705

Plaintiff, : Judge Matthew W. McFarland

UNITED STATES OF AMERICA, et al.,

Defendants.

 

ENTRY AND ORDER OVERRULING OBJECTIONS (DOC. 20) AND ADOPTING
REPORT AND RECOMMENDATION (DOC. 19)

 

This action is before the Court on Plaintiff's Objections (Doc. 20) to Magistrate
Judge Litkovitz’s Report and Recommendation (Doc. 19). The Magistrate Judge
recommends that Defendants’ Motion to Dismiss (Doc. 8) should be granted pursuant
to Fed. R. Civ. P. 12(b)(1), (2), and (6). Plaintiff filed an Objection to the Magistrate's
Report and Recommendation (Doc. 20), to which the Government filed a Response
(Doc. 21), making this matter now ripe for the Court's review.

As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has made a
de novo review of the record in this case. Upon said review, the Court finds that
Plaintiff's Objections (Doc. 20) are not well-taken and are accordingly OVERRULED.
The Court hereby ADOPTS the Report and Recommendation (Doc. 19) in its entirety.
Defendants’ Motion to Dismiss (Doc. 8) is therefore GRANTED. Accordingly,

Plaintiff's Motion for Hearing (Doc. 16) is DENIED AS MOOT.
Case: 1:19-cv-00705-MWM-KLL Doc #: 22 Filed: 06/26/20 Page: 2 of 2 PAGEID #: 358

IT IS SO ORDERED.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

By: _/s/ Matthew W. McFarland
JUDGE MATTHEW W. McFARLAND
